 


109 HR 2963 IH: Dr. James Allen Disabled Veterans Equity Act
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2963 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Ms. Baldwin (for herself, Mr. Boozman, Mr. Miller of Florida, Ms. Berkley, Mr. Hunter, Mr. Skelton, Mr. Evans, Mr. Murtha, Mr. Shimkus, Mrs. Emerson, Mr. Snyder, Mr. Kennedy of Minnesota, Mr. Gingrey, Mr. Spratt, Mr. Gilchrest, Mr. Fattah, Mr. Stearns, Mr. Price of North Carolina, Mr. Weldon of Florida, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve compensation benefits for veterans in certain cases of impairment of vision involving both eyes. 
 
 
1.Short title This Act may be cited as the Dr. James Allen Disabled Veterans Equity Act. 
2.Enhanced compensation benefits for veterans in certain cases of impairment of vision involving both eyesSection 1160(a)(1) of title 38, United States Code, is amended— 
(1)by striking blindness the first place it appears and inserting impairment of vision compensable to a degree of 10 percent or more; and 
(2)by striking and blindness and inserting and impairment of vision. 
 
